DETAILED ACTION
This office action is a response to an application filed on 09/03/2020.
Claims 1-8, and 17-27 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/03/2020.  These drawings are acceptable for examination proceedings.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 04/14/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the claims.

Prior art references of recorded in combination teach each of these features;
Shih et al. (US 20190349837 A1) teaches method and device for sending and receiving of system information. 
Ishii et al. (US 20200413452 A1) teaches method and apparatus for performing system information request for random access procedure.
However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, 17 and 18; specifically to the other limitations with the combination of including;  
“sending, in response to a first system information block (SIB1) indicating that SI to be acquired by the UE is not being broadcast, an SI request to a base station through a first message (MSG1) or a third message (MSG3); and sending, in response to a present SI request process not being completed yet and SI required to be requested in a next SI modification period that is entered changes relative to SI requested in the present SI request process, a new SI request to the base station through a new MSG1 or a new MSG3.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

Dependent claims 28, 19-27 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412